Title: To James Madison from George W. Erving, 19 July 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 19 July 1805. No. 34. “In my of the 16th I mentioned that Mr Monroe had quitted Madrid on the 26th May; this upon the authority of what he wrote to me on the 25th, Mr Pinkney on the 26th of the same & Mr Jarvis of Lisbon on the 28th of June. I have just now received a letter from Mr Sullivan the private Secretary of Mr Bowdoin, dated St Andero 20 June, where they arrived on the 12th, in which he says ‘Mr Monroe is there (Madrid) nor have we heard of any intention of his to quit the kingdom.’ Mr Bowdoin himself remains very unwell at St Andero, & for the present unable to proceed on his journey.”
        